Filed 3/16/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 36







State of North Dakota, 		Plaintiff and Appellee



v.



Cody John Henrickson, 		Defendant and Appellant







No. 20090229







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Sonja Clapp, Judge.



AFFIRMED.



Per Curiam.



Nancy D. Yon, Assistant State's Attorney, and Sean B. Kasson, third-year law student, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for plaintiff and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 475, Valley City, N.D. 58072, for defendant and appellant; submitted on brief.

State v. Henrickson

No. 20090229



Per Curiam.

[¶1]	Cody John Henrickson appeals from a criminal judgment entered after a jury found him guilty of escape.  On appeal, Henrickson argues there was not sufficient evidence to convict him of escape.  He also argues the trial court failed to consider all sentencing factors and imposed an excessive sentence.  The record contains sufficient evidence to support the conviction.  The trial court is afforded wide discretion in sentencing, and “[t]his Court will vacate a district court’s sentencing decision only if the court acted outside the limits prescribed by statute or substantially relied on an impermissible factor in determining the severity of the sentence.”  
State v. Henes
, 2009 ND 42, ¶ 6, 763 N.W.2d 502.  We affirm under N.D.R.App.P. 35.1(a)(3) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner